Citation Nr: 1309202	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-39 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to September 9, 2011, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals of medial and lateral meniscal tears status-post meniscectomy of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for mild instability of the right knee as of September 24, 2010.

4.  Entitlement to a rating in excess of 10 percent for chronic synovitis with symptomatic patellar chondromalacia of the left knee.

5.  Entitlement to a rating in excess of 10 percent prior to January 6, 2009, and a compensable rating thereafter for bilateral hearing loss, to include whether the rating reduction from 10 percent to noncompensable was proper.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In pertinent part, the RO denied a rating in excess of 10 percent for PTSD, denied a rating in excess of 10 percent for chronic synovitis with symptomatic patellar chondromalacia of the left knee, denied a rating in excess of 10 percent for residuals of medial and lateral meniscal tears status-post meniscectomy of the right knee, and reduced a 10 percent rating to a noncompensable rating for bilateral hearing loss effective January 6, 2009.  As the hearing loss claim involves a rating reduction, the Board has rephrased the issue listed on the title page.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

A July 2010 RO rating decision increased the disability evaluation for PTSD to 30 percent effective November 26, 2008 (the date of claim).

A March 2012 RO rating decision increased the disability evaluation for PTSD to 50 percent effective September 9, 2011.  The RO also granted service connection for mild instability of the right knee, and assigned a 10 percent rating ,effective September 24, 2010.  The Board considers the separate disability rating for right knee instability as part and parcel of the increased rating claim for right knee disability on appeal.  See generally VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be assigned for arthritis with painful motion and instability of the knee).

The Board notes that, in a VA Form 21-4138 received in September 2010, the Veteran withdrew from appeal an issue of entitlement to service connection for peripheral neuropathy of his right upper and lower extremities.  Therefore, such issue is not properly before the Board.

The Board next notes that the issue of entitlement to a TDIU was not certified for appeal.  The Veteran formally raised a TDIU claim in September 2010, which was denied in a February 2012 RO rating decision.  The Veteran did not appeal this decision.  At the time the claim was certified for appeal, he held a combined 70 percent rating for service-connected disabilities involving his psychiatric status, both knees, both hips, his lumbar spine, and his hearing acuity.  

However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the hearing in May 2012, the Veteran testified that his inability to work was attributable, in part, to a nonservice-connected bilateral eye disability.  His testimony as to whether his service-connected disabilities, when considered alone, was productive of unemployability was equivocal.  However, the Veteran did report uncomfortableness with sitting due to service-connected orthopedic disabilities.

On review of the entire record, the lay and medical evidence suggests that the Veteran may be unemployed due, at least in part, to symptoms of his service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has been raised during the appeal period.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial and increased rating claims, it has been listed on the first page of this decision.

In May 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the claims folder.  At that time, the RO associated with the paper claims folder VA treatment records dating to May 2012.  The Veteran has waived RO review of this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

A review of the Virtual VA electronic records storage system reflects additional VA clinic records which are not associated with the paper claims folder.  These records were attached to the record in February 2012, and reviewed by the RO in the March 2012 supplemental statement of the case (SSOC).

The issues of entitlement to higher ratings for the Veteran's right knee disabilities, left knee disability, and bilateral hearing loss, as well as a claim of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  From November 26, 2008, to June 11, 2009, the lay and medical evidence establishes that the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to impairment of affect and mood, verbal manifestations of anger and irritability, sleep disturbance, nightmares, intrusive thoughts, flashbacks, avoidance behavior, hypervigilance, social isolation and exaggerated startle response with overall symptomatology evaluated as in the serious range, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

3.  As of June 12, 2009, the lay and medical evidence establishes that the Veteran's service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in the areas of work, judgment, thinking and mood due to additional symptoms of acting violent during flashbacks, passive suicidal ideations, concentration difficulty with poor focus, paranoia and two crisis center contacts for exacerbations of symptomatology, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, from November 26, 2008, to June 11, 2009, and a 70 percent rating, but no higher, as of June 12, 2009, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his claim for an increased rating for PTSD in November 2008.  A pre-adjudicatory RO letter dated December 9, 2008 fully satisfied the VCAA timing and content requirements for an increased rating claim.  In this respect, the Veteran was notified of the types of evidence and/or information deemed necessary to substantiate his claim, the relative duties upon himself and VA in obtaining this evidence, the criteria for establishing a disability rating, and the criteria for establishing an effective date of award.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claim.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf. 

As addressed below, the Board remands the Veteran's claims for a higher disability ratings for bilateral hearing loss and his right knee disabilities to obtain specific VA treatment records in the form of reported audiometric findings, and an operative report relating to right knee surgery, respectively.  These records are not relevant to the PTSD claim decided on appeal, and the record does not reflect any missing VA clinic records pertaining to the PTSD disability.

The Board notes that the Veteran's VA clinic records include a reference to him filing a disability claim with the Social Security Administration (SSA).  See VA clinic record dated August 19, 2004.  However, at the hearing in May 2012, the Veteran and his spouse testified that the Veteran was receiving SSA retirement benefits and not disability benefits.  Therefore, while the Veteran may have filed a claim for disability benefits with SSA, there is no evidence that he ever received such benefits.  Rather, he and his spouse specifically indicated that he only received retirement benefits from SSA.  Consequently, there is no further duty on the part of VA to request or obtain such records as they are irrelevant to the claim decided herein.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the Veteran's claim").

The Board also notes that, in May 2012, the Veteran filled out an application for VA's Vocational and Rehabilitation Program.  However, the Board finds that it is not necessary to obtain any associated Vocational and Rehabilitation Folder (assuming one exists).  In this regard, as the Veteran did not apply for such benefits until May 2012, there will be no findings referable to his occupational impairment prior to that date.  Furthermore, as the Board herein assigns a 70 percent rating for PTSD as of June 12, 2009, such an evaluation contemplates occupational and social impairment with deficiencies in the areas of work.  Moreover, in order to warrant a 100 percent rating, the evidence must show total occupational and social impairment.  As will be discussed further herein, as the Veteran maintains effective relationship with members of his immediate family, his PTSD does not result in total social impairment.  Therefore, even if the vocational rehabilitation records reveal that the Veteran is unemployable due to his PTSD, the evidence fails to show total social impairment and, thus, regardless of the evidence contained in the vocational rehabilitation folder, it would not support a 100 percent rating.  Therefore, the Board finds that it is not necessary to obtain the Veteran's Vocational and Rehabilitation Folder. 

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during hearings before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 hearing, the undersigned noted the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's PTSD symptoms from both the Veteran and his spouse, to include the impact such has on his employment and daily life.  The undersigned specifically questioned the Veteran and his spouse on the frequency, duration and severity of specific PTSD symptoms, and clarified that his only treatment occurred at VA.  After that hearing, the Veteran's updated VA clinic records were obtained with a waiver of RO review of this evidence in the first instance.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted other than VA clinic records.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for an increased rating.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Veteran was also afforded VA Compensation and Pension (C&P) examinations in June 2010 and October 2011.  The Board notes that these examination reports contain all findings necessary to adjudicate the claim.  Since the last examination was conducted in October 2011, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular rating may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  In this respect, at the May 2012 hearing, the Veteran's spouse generally alleged a progressive worsening of PTSD symptoms over the last two years while the Veteran was unsure if his symptoms had worsened.  The record has been supplemented with the addition of VA clinic records updated to May 2012 along with the competent testimony of the Veteran and his spouse concerning the effects of the Veteran's PTSD disability on his social and occupational functioning.  Neither the Veteran nor his representative has alleged that the October 2011 examination is inadequate for rating purposes.  Moreover, the Board finds that the October 2011 examination is adequate in order to evaluate the Veteran's service-connected disability as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran seeks a higher disability rating for his service-connected PTSD.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).  In this regard, the Board notes that a December 2007 rating decision had granted service connection for PTSD and assigned an initial 10 percent evaluation, effective December 15, 2003.  The Veteran did not enter a notice of disagreement with respect to the initially assigned rating.  Moreover, while additional VA treatment records were associated with the claims file within one year of the issuance of such decision, in August 2008, such do not reflect complaints or findings referable to PTSD.  38 C.F.R. § 3.156(b) (when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thereafter, VA received the Veteran's current claim for an increased rating for PTSD on November 26, 2008.

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted previously, the RO awarded service connection for PTSD by means of a December 2007 rating decision.  An initial 10 percent rating was assigned.  The Veteran filed his current claim for an increased rating for PTSD in November 2008.  

On VA C&P examination in January 2009, the Veteran described his PTSD symptoms as not having undergone any periods of remission.  Rather, he reported an increase in symptomatology in the last year.  He had about 4 to 5 hours of restless sleep per night, and awoke very frequently.  He had disturbing dreams or nightmares 3 times per week.  He had intrusive thoughts and flashbacks which occurred more frequently than nightmares, which could be triggered or untriggered.  The Veteran reported verbal anger, irritability, and a history of physical altercations in recent years.  He was able to control his outbursts although he still had the urge to get physical.  The Veteran described significant hypervigilance reporting an inability to handle groups, and being unable to sit with his back to the public.  He had not had suicidal thoughts for a long time, and did not indicate any intent for self-harm.  His appetite had improved and he weighed more than his ideal weight.

The Veteran described a positive relationship with his wife, who was understanding and helpful.  He had one child, a daughter, who he described as a "wonderful gal."  He did not have any contact with his siblings.  He had an occupational history as a carpenter for 30 years, and a jeweler for 121/2 years.  He had been laid off in 2008 and was currently looking for work.  He reported symptoms of anger, irritability and hypervigilant behavior as occurring in the work setting, but these symptoms did not significantly impair his work performance.  He did not lose any time from work due to his PTSD.

The Veteran described managing his own personal hygiene and grooming.  He appeared clean and casual, and was recently partially unshaven.  He was using a wheelchair and cane.  He wore a hat, which he removed during the examination.  The examiner commented that the Veteran's mental health condition, if considered the only variable under consideration, would not preclude participation in routine activities of daily living.  The Veteran's leisure activities were limited to watching television, and visiting his wife's relatives.  He could no longer participate in outdoor activities due to his physical health.  He had some friends that lived in other states.  Overall, inappropriate behavior for the Veteran was related to anger and irritability and was verbal in manifestation.

With respect to substance use, the Veteran generally had two drinks before bedtime to help with sleep.  He did not have a current substance use disorder.

The Veteran's wife corroborated the Veteran's self-reports of lack of sleep, alienation from people, hypervigilant behavior and exaggerated startle response, especially for unexpected touch.

On mental status examination, the Veteran's immediate, recent and remote memories as well as concentration were satisfactory.  He was oriented in all spheres.  Speech was normal for rate and rhythm.  Thought process production was spontaneous and abundant with continuity of thought goal-directed and relevant.  There were no suicidal or homicidal ideations, delusions, ideas of reference or feelings of unreality.  Abstractibility was good.  The Veteran's mood was anxious but his affect was broad.  He was alert, responsive and cooperative.  His judgment was satisfactory, and his insight was fair.

The VA examiner diagnosed chronic PTSD and assigned GAF scores of 50 for the current time and past year.  The Veteran was deemed competent for VA purposes.  The examiner summarized the findings as follows:

Finally, by way of summary:  This [V]eteran continues to meet the full DSM4 criteria for diagnosis of posttraumatic stress disorder.  Current symptoms include sleep disturbance, nightmares two to three times a week, intrusive thoughts and flashbacks occurring more frequently than nightmares, verbal anger and irritability associated with urge to get physical, avoidance behavior, hypervigilant behavior and occasional exaggerated startle.  Symptomatology at the present time is in the serious range.

In pertinent part, on June 12, 2009, the Veteran's spouse called the VA emergency department reporting that the Veteran was acting violent and experiencing flashbacks.  He underwent a psychology consultation later that month.  He reported experiencing a flashback when a jet flew overhead and he saw someone moving between buildings.  He jumped from his wheelchair and pulled his wife down to the ground, but did not remember his reaction.  He described experiencing recurring intrusive thoughts of three events which occurred in Vietnam.  On mental status examination, the Veteran's mood was described as dysphoric and anxious.  His affect was constricted but intense.  The Veteran teared when discussing his traumas.  He was logical and coherent.  There was no paranoia, delusion or hallucination, but the Veteran had some suicidal thoughts.

VA clinic records in July 2009 reflect the Veteran's report of another flashback episode.  Mental status examination reflected an anxious and tense mood.  The Veteran was neatly and appropriately dressed.  He was cooperative, logical and coherent.  He denied suicidal ideation.  A mental health consultation later that month noted PTSD symptoms of sleep disturbance, survivor guilt, concentration difficulty, intrusive recollections, psychological distress and physiologic reactivity to internal and external stressor cues, and avoidance behavior.  The Veteran was diagnosed with severe, chronic PTSD and assigned a GAF score of 40.

Thereafter, an August 2009 VA psychology note included the Veteran's report of being more vigilant.  His spouse described the Veteran as becoming agitated in public and leaving prematurely.  Mental status examination was significant for an anxious mood and constricted affect.  A September 2009 consultation continued a GAF score of 40.  An October 2009 consultation reflected an assessment of PTSD with constant hypervigilance, insomnia and dysphoria.  The Veteran described occasional fleeting suicidal ideations.  His insight was described as partial.  A GAF score of 39 was assigned.  In December 2009 and April 2010, the Veteran was assigned GAF scores of 42.

In June 2010, the Veteran underwent VA C&P examination with the benefit of review of his claims folder.  The examiner indicated that a review of the claims folder did not reflect any remission in the Veteran's PTSD symptoms.  The Veteran reported obtaining 4 to 5 hours of restless sleep per night with a decreased frequency of nightmares with medication use.  He averaged about 2 to 3 nightmares per month.  He still had intrusive thoughts which occurred several times per week which were generally followed by an increase in anxiety and feelings of sadness.  He described significant problems with anger and irritability, which he demonstrated during the examination.  In this respect, the Veteran manifested temper verbally and verbalized significant anger, irritability and frustration about the rating process.  He had an urge to strike people when angry but had been able to control those urges.  He continued with hypervigilant behavior both for security purposes at night and in public or crowded places.  He also had exaggerated startle response for unexpected noises.  He had passive suicidal ideations but his family was a deterrent to acting on those thoughts.

The Veteran continued to describe a positive relationship with his wife, who had significant medical issues requiring his assistance.  He described his marriage as "going well."  He also had a positive relationship with his daughter.  He had been looking for work, but no one would hire him.  The Veteran described managing his own personal hygiene and grooming.  His appearance at examination was clean and casual.  He wore a cap which he did not remove.  The examiner indicated that the Veteran's mental condition, if considered alone, would not preclude participation in routine activities of daily living.  The Veteran's principal leisure was watching television.  He had not established any friendships in Arizona.  His inappropriate behavior related to anger and irritability which was verbal in manifestation.  The Veteran's alcohol consumption had increased to 3 to 6 days per week with as many as 8 to 10 drinks per occasion.

On mental status examination, the Veteran's immediate, recent and remote memories as well as concentration were satisfactory.  He was oriented in all spheres.  His speech was normal in rate and rhythm.  However, he had an angry emotional tone.  Thought processes were spontaneous and abundant with continuity of thought which was relevant and goal-directed.  There was no suicidal or homicidal ideation, delusions, ideas of reference or feelings of unreality.  Abstract ability was good.  His mood was angry and irritable although it was not directed towards the examiner.  The Veteran's range of affect was restricted.  He was alert, responsive and cooperative.  His judgment was adequate, and his insight was fair.

The VA examiner diagnosed PTSD and assigned GAF scores of 42 for the present and past year.  The examiner summarized the findings as follows:

The [V]eteran continues to meet the full DSM-IV criteria for a diagnosis of post-traumatic stress disorder and there have been no periods of remission in that condition since the last rating examination.  Current symptoms of post-traumatic stress disorder include sleep disturbance, nightmares two to three times per month, intrusive thoughts at least several times a week, significant verbal anger and irritability, intellectual anger and irritability, avoidance behavior, hypervigilant behavior, occasional exaggerated startle.  Symptomatology at the present time continues to be in the serious range.  A Global Assessment of Functioning Score of 42 was assigned by the examiner's agreement with the consistent Global Assessment of Functioning Score assigned by the [V]eteran's treating psychiatrist, Dr. [D.]  In regard to the [V]eteran's ability to engage in substantially gainful employment, the examiner reports the following:  The [V]eteran had worked as a jeweler for about 12-1/2 years before being laid off in September 2008.  There was history of anger and irritability as well as hypervigilance occurring in the work setting.  However, this symptomatology was not significantly impairing work performance.  The [V]eteran himself is looking for work but reports no one will hire him.  In the opinion of the examiner, the frequency and intensity of symptomatology relevant to post-traumatic stress disorder is not at the level where it would preclude all forms of employment if post-traumatic stress disorder were the only variable under consideration.  That is, although anger and irritability and hypervigilant behavior would negatively affect the [V]eteran's working, it would not preclude employment in all types of job situations.

By means of a rating decision dated July 2010, the RO awarded a 30 percent rating for PTSD effective November 26, 2008 (the date of claim for an increased rating).

Thereafter, VA clinic records in September 2010 reflect a GAF score of 42.  The Veteran's mental status examinations were significant for a mood that was variable, dysphoric, anxious and irritable.  The Veteran had a constricted affect, poor focus and variable appetite.  He reported trying to run a small jewelry business.  In October 2010, the Veteran reported having a hard time over the last 5 weeks after his spouse accidentally shot herself.  He had called the crisis hotline to talk about the event.  He had a sad and anxious mood with congruent effect.  In December 2010, the Veteran voiced passive suicidal ideations and demonstrated some paranoia.  He was assigned a GAF score of 35.

A January 2011 VA clinic record included the Veteran's report of increased PTSD symptoms over the past few months which correlated with a decrease in visual acuity that prevented him from driving.  His spouse described him as being mean and nasty, and being too much trouble in crowds.  A GAF score of 36 was assigned.  In February 2011, the Veteran complained of a worsening of his anger outbursts and irritability.  He had been tearful describing his PTSD symptoms.  He reported still having a hard time in March 2011, and indicated that he was unable to perform jewelry work due to vision problems.  In April 2011, the Veteran began Cognitive Processing Therapy (CPT).  A PTSD inventory included his response of extreme difficulty with feeling distant and emotionally numb, being easily startled and feeling superalert.  He had "quite a bit" of difficulty with repeated disturbing memories and dreams, loss of interest in activities, and sense of foreshortened future.  He reported moderate difficulty with physical reactions to reminder cues, thinking or talking about his military past, remembering military events, falling or staying asleep, and concentration.  He had a "little bit" of difficulty with reliving military experiences and avoiding reminder activities.  A GAF score of 38 was provided in May 2011.  A June 2011 Beck Inventory Score was consistent with severe depression.  A GAF score of 36 was provided in September 2011.  The examiner commented that the Veteran's PTSD was worsening with worsening health issues.  In October 2011, the Veteran's spouse described the Veteran as being easily agitated, irritable, easily startled and hypervigilant.  The Veteran had frequent nightmares.  A mental status examination was significant for a flat affect and anxiousness.  A PTSD Inventory Scale score was consistent with severe symptoms.

The Veteran underwent an additional VA PTSD examination in October 2011.  The Veteran reported getting along with his father, but not getting along well with his mother.  The Veteran and his spouse helped take care of one another.  He also continued to maintain relations with his daughter.  He mostly watched television.  He reported being unable to work due to physical health problems, especially eyesight.  The Veteran was disappointed that he could no longer work.  There had been no remissions of his PTSD symptoms.  The Veteran endorsed PTSD symptoms of recurrent and distressing recollections, recurrent distressing dreams, physiological reactivity, avoidance behavior, markedly diminished interest in activities, sleep difficulty, irritability and anger outbursts, hypervigilance, exaggerated startle response, depressed mood, difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances.  The Veteran was deemed competent to manage his financial affairs.

The VA examiner provided a diagnosis of PTSD with a current GAF score of 42.  It was noted that VA clinic records in 2011 reflected GAF scores from 36 to 38.  The Veteran's overall social and occupational impairment was deemed consistent with occupational and social impairment with reduced reliability and productivity.  The examiner also opined that the Veteran's work performance was not impaired when working, that the Veteran reported disappointment when not being able to work, and that he attributed his not working to eyesight and other physical problems.  It was the examiner's opinion that the Veteran's PTSD symptoms were not at the level where unemployment was precluded.

Thereafter, a January 2012 VA Substance Abuse Treatment Counseling (SATP) record reflected a GAF score of 50-55.  On mental status examination, the Veteran was described as being in a good mood with a somewhat flat affect.  Otherwise, the findings were unremarkable.  VA clinic records in March 2012 VA include the Veteran's report of having much anxiety.  He described racing thoughts and dreaming about dead friends.  He occasionally heard conversations in another room, but never had a clear auditory hallucination (AH).  He endorsed passive suicidal ideations.  His mental status examinations were significant for anxious mood as well as a blunted and constricted affect.  A GAF score of 45-50 was provided.  In May 2012, the Veteran described having a sense of impending doom, and reported feeling more depressed.  He was barely making it financially and wanted to work.  The counselor assisted the Veteran in filling out an application for VA's Vocational and Rehabilitation Program.

A March 2012 RO rating decision increased the disability evaluation for PTSD to 50 percent effective September 9, 2011.

At the Board hearing in May 2012, the Veteran testified that his PTSD presented an occupational challenge due to an inability to deal with people.  He was unable to handle the general public, and had issues with authority figures.  When he was working, he did not miss any time from work due to PTSD as he was not heavily supervised.  The Veteran was unsure if his symptoms had increased in severity during the appeal period.  He did not have any close friends.  He had nightmares and flashbacks.  His suicidal and homicidal ideations were less frequent than before.

The Veteran's spouse described the Veteran as being hypervigilant and having to check every door and lock.  He was easily startled with being unexpectedly touched, and she had to announce her presence to avoid getting hit.  She felt that the Veteran's PTSD symptoms had progressively worsened over the last two years to the point where he did not shower, shave or change his clothes without her insistence and assistance.  He was bothered by everyone, especially children.  He had mood swings, and he hid a lot of his problems.  The Veteran did not engage in any social activities, and she described his social life as the television.  

Applying the criteria to the facts of this case, the Board finds that the Veteran is entitled to a 50 percent rating from November 26, 2008 (the date of claim) to June 11, 2009, and a 70 percent rating from June 12, 2009 to the present.  

In this respect, for the time period from November 26, 2008 to June 11, 2009, the lay and medical evidence establishes that the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to impairment of affect and mood, verbal manifestations of anger and irritability, sleep disturbance, nightmares, intrusive thoughts, flashbacks, avoidance behavior, hypervigilance, social isolation and exaggerated startle response with overall symptomatology evaluated as in the serious range, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

For the time period beginning on June 12, 2009, the lay and medical evidence establishes that the Veteran's service-connected PTSD more nearly approximated occupational and social impairment with deficiencies in the areas of work, judgment, thinking and mood due to additional symptoms of acting violent during flashbacks, passive suicidal ideations, concentration difficulty with poor focus, paranoia and two crisis center contacts for exacerbation of symptomatology, without more severe manifestations that more nearly approximate total occupational and social impairment.

A.  Time period from November 26, 2008 to June 11, 2009

The evidence of record for the period from November 26, 2008 to June 11, 2009 is primarily limited to the January 2009 VA C&P examination report as well as the VA clinic records previously considered by the RO in the December 2007 rating decision.  The Veteran had not sought regular treatment for PTSD prior to June 2009.

The January 2009 VA C&P examination report and prior VA treatment records primarily demonstrated PTSD manifested by impairment of mood and affect with symptomatology involving sleep disturbance, nightmares, intrusive thoughts, flashbacks, avoidance behavior, hypervigilance, social isolation and exaggerated startle response.  The Veteran's speech was abnormal to the extent that he verbally manifested anger and irritability.  

Otherwise, the Veteran did not manifest many of the examples listed as supporting a 50 percent rating under DC 9411.  For example, there is no significant evidence of circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, or impaired abstract thinking.

The Veteran had physical harm urges, but possessed the judgment to control those urges.  He reported that his symptoms of anger, irritability and hypervigilant behavior had not significantly impaired his work performance, and he maintained effective relationships with his spouse and daughter.  However, the Veteran had no other social contacts.

Additional evidence includes the January 2009 VA C&P examiner's assessment of the Veteran's overall psychological, social and occupational functioning as expressed in a GAF score of 50.  The examiner explained that the GAF score represented symptoms in the "serious" range.  

Taking all of these factors together as required by Mauerhan, and by applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that the Veteran more nearly approximated the criteria for a 50 percent rating between the time period from November 26, 2008 to June 11, 2009.  In this respect, the Veteran demonstrated impairment of mood and affect and had difficulty in maintaining effective social relationships outside of immediate family members which are examples supporting a 50 percent rating under DC 9411.  

Additionally, the January 2009 VA examiner commented that the Veteran's PTSD disability was not subject to periods of remission and, per the Veteran's report, had been worsening.  In the Board's opinion, the January 2009 VA examiner's assessment that the Veteran's PTSD caused "serious" impairment in social and occupational functioning more closely approximates the 50 percent rating criteria of reduced reliability and productivity rather than the 30 percent rating criteria of occasional decrease in work efficiency and intermittent ability to perform occasional tasks.

Thus, the Board awards a 50 percent rating for PTSD for the time period from November 26, 2008 to June 11, 2009.  

However, for the time period from November 26, 2008 to June 11, 2009, the Board finds that the Veteran's PTSD disability did not meet, or more nearly approximate, the criteria for a 70 percent rating.  In this regard, the Veteran did not voice suicidal ideation.  The lay and medical evidence does not reflect that obsessional rituals, including his hypervigilance behavior, interfered with routine activities.  The Veteran did not claim, and the evidence does not reflect, that the Veteran was unable to function independently.  He described an ability to control his physical harm thoughts.  There were no significant abnormalities observed in his personal appearance and hygiene.  Additionally, the Veteran had been able to maintain effective relationship with immediate family members. 

Additionally, the Board finds that the GAF score of 50 provided by the January 2009, which represents "serious" symptoms, do not more closely approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, thinking or mood, when viewed in the context of the Veteran's reported symptomatology and functional impairments as well as the January 2009 mental status examination findings, which were significantly only for impairment of mood and affect.

In so finding, the Board specifically acknowledges the testimony of the Veteran's spouse in May 2012 that the Veteran has a tendency to underreport his symptomatology.  Additionally, she testified to a worsening of the Veteran's PTSD symptomatology sometime around 2010 which included the need for her to insist upon the Veteran to maintain his personal appearance and hygiene.  The Board finds her testimony to be credible.  However, the Veteran's spouse did not directly allege that this symptomatology was present at the beginning of this appeal in either 2008 or early 2009.  As addressed more fully below, the Board finds that the increase of the Veteran's PTSD symptomatology is factually ascertainable as beginning on June 12, 2009.  Overall, the preponderance of the evidence is against a rating greater than 50 percent for any period to time between November 26, 2008 to June 11, 2009.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

B.  Time period beginning June 12, 2009

The Board is able to find that, beginning on June 12, 2009, there was a factually ascertainable increase in the Veteran's PTSD symptomatology.  On that date, the Veteran's spouse called the VA emergency room reporting concern for the Veteran's violent conduct in the presence of flashbacks.  Later that month, the Veteran was described as being tearful during examination and voiced suicidal thoughts.  Thereafter, the record reflected additional symptoms of flashbacks, passive suicidal ideations, concentration difficulty with poor focus, paranoia and an additional crisis center contact in September 2010 for an exacerbation of symptomatology.

Overall, the Veteran demonstrated PTSD symptomatology of suicidal ideation and impaired impulse control that are listed as examples supporting a 70 percent rating under DC 9411.  The Veteran's spouse has testified to a point in time wherein she had to insist upon the Veteran to maintain his personal hygiene, which is another example supporting a 70 percent rating under DC 9411.

Additionally, in July 2009, a VA examiner assigned a GAF score of 40, which is a 10 point decrease from the January 2009 GAF score of 50.  This score is consistent with "major" impairment of his overall psychological, social and occupational functioning.  The Veteran was subsequently provided GAF scores of 40 (September 2009), 39 (October 2009), 42 (December 2009), 42 (April 2010), 42 (June 2010), 42 (September 2010), 35 (December 2010), 36 (January 2011), 38 (May 2011), 36 (September 2011), 42 (October 2011), 50-55 (January 2012), and 45-50 (March 2012).  Essentially, these scores show no significant remission of PTSD symptoms and functioning.

Taking all of these factors together as required by Mauerhan, and by applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that the Veteran more nearly approximated the criteria for a 70 percent rating beginning on June 12, 2009.  At that time, the Veteran first demonstrated impaired impulse control resulting in unprovoked irritability and violence which is an example supporting a 70 percent rating under DC 9411.  This symptomatology was closely followed by additional symptomatology of passive suicidal ideations, concentration difficulty with poor focus, paranoia and two crisis center contacts for exacerbations of symptomatology.

C.  Entire Appeal Period

The Board further finds that the preponderance of the evidence establishes that the criteria for a 100 percent rating under DC 9411 have not been met for any time during the appeal period.  In this respect, the Veteran has not shown any gross impairment of thought processes or communication, or persistent delusions or hallucinations.  He has reported occasionally hearing conversations in another room, but does not describe clear auditory hallucinations.

The Veteran's mental status examinations in the clinical setting and during formal examinations have shown essentially normal speech other than verbal anger and irritability.  The Veteran has consistently denied having any delusions, and there has been no evidence of grossly inappropriate behavior.

The Board further finds that the Veteran has not demonstrated being a persistent danger to others.  He has voiced suicidal thoughts throughout the appeal period as well as harm thoughts to others.  However, the Veteran has denied any intent or plan.  The Veteran had an unprovoked episode of violence in June 2009 during a flashback, but has otherwise not demonstrated other periods of violence.

The Veteran has been described as capable of minimal hygiene.  However, the Veteran's spouse credibly describes the Veteran as being a "mountain man" and not caring for his personal hygiene unless insisted upon by his wife.  There is no allegation that the Veteran's memory impairment involved an inability to recall the names of close relatives, occupation or own name.  The Veteran has repeatedly described as fully oriented during his mental status examinations.

Again, the Board must also consider numerous assessments of the Veteran's overall psychological, social and occupational functioning during the appeal period as expressed in GAF scores ranging from 35-55.  These GAF scores represent less than total impairment of occupational and social functioning.

Taking into account all of these factors, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for a 100 percent rating under DC 9411 for any time during the appeal period.  In so finding, the Board has found that the descriptions of symptomatology and limitations provided by the Veteran and his spouse are credible and consistent with the evidentiary record.  The severity of the overall disability has been established by a 50 percent schedular rating from November 26, 2008 to June 11, 2009, and a 70 percent schedular rating since June 12, 2009.  To the extent that they argue entitlement to higher ratings still, the Board places greater probative weight to the findings and opinions of the VA medical examiners who have greater expertise and training than the Veteran and his spouse in evaluating the nature and severity of an acquired psychiatric disorder.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

D.  Other Considerations

The Board has considered whether staged ratings beyond those already assigned under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout each period during the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTDS has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings. 

As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 50 and 70 percent ratings.  The Board has also considered whether higher ratings still are warranted based upon the frequency, duration and severity of symptoms, but the criteria for higher ratings are not met.  In short, the Board finds that the assigned schedular evaluations are adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of entitlement to TDIU has been reasonably raised in this case, and is addressed in the remand following this decision.


ORDER

A 50 percent rating, but no higher, from November 26, 2008 to June 11, 2009, and a 70 percent rating, but no higher, as of June 12, 2009, for PTSD is granted, subject to applicable law and regulations governing the award of monetary benefits.  


REMAND

Prior to any further adjudication of the remaining claims, the Board finds that additional evidentiary development is necessary.

The Board first notes that relevant VA treatment records pertaining to the bilateral hearing loss and right knee disabilities are not associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

With respect to bilateral hearing loss, the Veteran underwent audiometric testing in the VA clinical setting in December 2008 and February 2011.  The results of the audiometric testing are not associated with the claims folder.  The VA records generally instruct that the results can be found in "Audiogram display under Audiology in the Tools section of CPRS for Audiogram results."  These relevant audiogram results must be associated with the claims folder prior to any further appellate review.

With respect to the right knee disabilities, the Veteran underwent an anesthesia pre-operative evaluation for a right knee arthroscopy on March 19, 2007 at the Martinez VA Outpatient Clinic.  The arthroscopy was scheduled for April 30, 2007.  In May 2012, the Veteran testified to undergoing right knee surgery in 2007.  The arthroscopy operation report, however, is not associated with the claims folder.  These records should be obtained prior to any further appellate review.

At his hearing in May 2012, the Veteran and his spouse testified that the examiner at his last VA Compensation and Pension examination in August 2011 did not use a goniometer to measure range of motion of his knees.  See 38 C.F.R. § 4.46 (providing that accurate measurement of joint excursion "should be insisted on" and that "use of a goniometer in the measurement of limitation of motion is indispensable in examination conducted within" VA).  The Veteran also testified to instability of both knees which resulted in multiple falling episodes.

The Veteran's VA clinic records in 2008 reflect his report of daily give-way of the left knee with a falling episode due to right knee give-way recorded in May 2009.  There are clinical descriptions of a "taught" left lateral collateral ligament (LCL) and mild laxity of the right LCL with right quadriceps atrophy.  In August 2009, an orthopedic surgeon opined that the Veteran's give-way was probably attributable to pain and leg weakness rather than joint instability.  The Veteran has been prescribed bilateral knee braces as well as a wheelchair to assist with ambulation.

On this record, the Board finds that additional VA examination of the Veteran's knees is necessary to decide the claim.  The Board finds that, in addition to range of motion testing with use of a goniometer, the VA examiner should be requested to describe the severity of right and left knee instability or subluxation when considering the effect of pain and leg weakness as well as ligament stability.

As this case is being remanded, the Board finds that the Veteran should also undergo contemporaneous audiology examination to determine his current severity of bilateral hearing impairment.

Finally, as discussed in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  As such, while on remand, the Veteran's vocational rehabilitation folder should be obtained.  Additionally, an opinion regarding the impact his service-connected disabilities have on his employability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder clinical records of the Veteran's VA treatment since May 22, 2012.  The RO should also associate with the claims folder the results of audiometric testing conducted in the VA clinical setting in December 2008 and February 2011 as well as any surgical/hospitalization reports related to the Veteran's right knee arthroscopy which appears to have been conducted on April 30, 2007.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  Associate with the claims folder the Veteran's VA Vocational and Rehabilitation Folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz , as well as speech recognition scores based on the Maryland CNC tests.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss disability.  He or she should also comment upon the impact that his bilateral hearing loss disability has on his employability.  All opinions expressed should be accompanied by supporting rationale.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for appropriate examination(s) for the purpose of determining the nature and severity of his bilateral knee disability.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  

After physically evaluating the Veteran, the medical examiner(s) should address the following questions, to the best of his/her medical knowledge:
      
a) provide the Veteran's range of motion findings in extension and flexion of the right and left knee;
      
b) evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file;

c) evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.  In so finding, the examiner should give consideration to the August 2009 VA orthopedic surgeon opinion that the Veteran's give-way was probably attributable to pain and leg weakness rather than joint instability; and

d) comment upon the impact that his bilateral knee disabilities has on his employability.  

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., PTSD, right knee disabilities, left knee disability, bilateral hearing loss, tinnitus, left hip disability, right hip disability, and lumbosacral spine disability, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


